Citation Nr: 0209247	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  93-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased evaluation for 
bilateral chondromalacia, then with each knee evaluated as 10 
percent disabling. 

In a September 1995 BVA decision, the Board affirmed the RO's 
denial of entitlement to increased evaluations.  The veteran 
appealed the BVA decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court"), and the Court vacated the BVA decision and 
remanded those matters for readjudication consistent with the 
Court's decision.  The Court directed that consideration 
should be given to 38 C.F.R. § 4.40, for functional loss.  
The Court also indicated, inter alia, that the veteran should 
be afforded an additional VA examination.  In February 1997, 
the Board remanded the case to the RO for further development 
consistent with the Court's decision.  The requested 
development was completed, and the case was returned to the 
Board for further review. 

The case was again before the Board in September 2000, at 
which time it was Remanded to obtain additional records and 
to afford the veteran another comprehensive medical 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

The evaluation for the veteran's bilateral chondromalacia was 
increased to 30 percent disabling pursuant to an August 1997 
rating.  The Board additionally notes that although issues 
pertaining to entitlement to service connection for a mood 
disorder and entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities had been certified for appeal, entitlement was 
established for both claims pursuant to a November 2001 
rating.  Moreover, in a statement dated in December 2001, the 
veteran indicated his satisfaction with the assigned ratings 
and withdrew appeals on those issues.  Accordingly, the Board 
considers the matters have been resolved by administrative 
action and no longer involves any "questions of law and 
fact" in controversy.  Thus, the Board lacks further 
jurisdiction over those claims.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 19.7(b), 20.101 (2001).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The bilateral knee chondromalacia disability is reflected 
by subjective complaints of swelling, locking and giving way 
are consistently unsubstantiated by clinical findings; 
demonstrated range of motion on clinical testing out of 
proportion with clinical findings and/or his capacity to 
perform similar motion when he was distracted and with knee 
pain was out of proportion to physical findings.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 30 percent 
for chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a , 
Diagnostic Code 5260 (2001); see also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 

2.  The schedular criteria for rating greater than 30 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a , 
Diagnostic Code 5260 (2001); see also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral knee chondromalacia was 
initially established pursuant to an October 1978 rating.  As 
noted above, the evaluation for the veteran's bilateral 
chondromalacia was increased to 30 percent disabling pursuant 
to an August 1997 rating.  Therefore, the issues before the 
Board concern entitlement to ratings in excess of 30 percent 
for chondromalacia for each knee.

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO as reflected by the April 2001 notice to the 
veteran.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58. Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations such as 
those conducted in June 2001 and May 2002.  The recent 
examinations are also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

In adjudicating the claims, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The RO has rated the veteran's residuals of 
bilateral knee chondromalacia, by analogy, under 38 C.F.R. § 
4.71a, Diagnostic Code 5260 [limitation of leg flexion].

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of the knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  The Schedule provides that the 
range of motion of the knee is zero degrees on extension to 
140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

On examination in April 1999, the veteran, for all intents 
and purposes, resisted performing knee flexion range of 
motion testing.  Range of motion was 0 degrees to 20 degrees.  
The examiner commented that there were no effusions of either 
knee, no medial or lateral joint line tenderness, no evidence 
of cruciate or collateral ligament laxity and neurovascular 
deficit in either foot.  The examiner noted the absence of 
objective evidence of knee disease and further commented that 
there was no objective evidence of disease such as deformity, 
swelling, inflammation or any other discernable physical 
finding.  The sole finding was pain, a subjective complaint.

The veteran was afforded a VA examination in May 2001, at 
which time the veteran reported his knees with swelling, 
locking and giving way but that the predominant disability 
was the inability to flex.  He used the cane for walking and 
wore knee braces.  He could not flex beyond 30 degrees and 
that was achieved with pain.  There was no objective ligament 
laxity.  Patella grinding test was positive bilaterally.   

The veteran was afforded another VA examination in June 2001.  
He again reported severe pain along with episodes of giving 
way.  He exhibited difficulty bending his knees and on 
mounting the examination table.  He was able to bend his knee 
to 45 degrees bilaterally while undressing but was unable to 
bend the knee past 10 degrees, claiming severe pain and 
discomfort, during the examination.  He was noted for 
bilateral sensitivity to light touch at both knees.  There 
was no clinical effusion and a negative Lachman and stress 
test.  MRI showed minimal effusion and the absence of 
arthritic changes.  There were some changes at the level of 
the meniscue suggestive of a small tear.  The examiner 
specifically reported that the bilateral anterior knee pain 
was out of proportion to the physical findings.  There was 
evidence of chondromalacia patellae.

The veteran was afforded another VA examination in May 2002.  
He was able to flex his knees to 40 degrees.  When asked to 
disrobe, he subsequently was showing difficulty flexing his 
knee to 20 degrees bilaterally, which was a discrepancy that 
could not be explained with physical findings.  There was no 
clinical effusion or deformity.  When the veteran was 
distracted, he demonstrated a negative patellofemoral grind 
and patellofemoral apprehension.  X-rays were negative except 
for mild effusion.  Impression was bilateral knee pain and 
inability to bend the knee out of proportion to objective 
findings.  There was no evidence of skin changes.  Hip and 
ankle examinations were unremarkable.  The examiner 
associated weakened movement, excess fatigability and 
incoordination to reasons other than objective 
musculoskeletal examination and findings.  The examiner also 
documented that the veteran exhibited very little objective 
finding of patellofemoral chondromalacia and that should not 
interfere with the veteran's ability to return to gainful 
employment.  The examiner stated that the veteran's 
psychological and social factors may lead to excessive pain 
and that could be explored separately. 

The assigned 30 percent ratings under Diagnostic Code 5260 
represent the maximum schedular evaluation available under 
the diagnostic criteria contemplating leg flexion.  The Board 
has contemplated affording an evaluation under the Diagnostic 
Code for knee ankylosis and considered whether his bilateral 
knee disabilities approximate such pathology.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).  A review of clinical findings indicates that 
the veteran could perform some range of motion testing of the 
disabled joint.  As such clearly establishes that ankylosis 
is not present, the criteria set forth in Diagnostic Code 
5256 pertaining to ankylosis are inapplicable and cannot 
serve as the basis for an increased rating unless pain is so 
severe as to approximate actual ankylosis.

The veteran has asserted that his knee flexion is 
significantly more severe than is reported on examination.  
Although there is some suggestion that the veteran does have 
limited training as a nurse's aid, the record is without 
basis to suggest that he has any special knowledge regarding 
orthopedics.  The opinion of the Board is that his own 
reports are of dubious weight or credibility.  Moreover, even 
assuming some weight may be accorded to his statements as to 
the severity of his knee disabilities, the preponderance of 
the evidence is against his reports, and the weight of the 
evidence supports the clinical findings separately reported 
by a number of physicians over the years because the 
veteran's opinion as a nurse's aide does not carry the same 
probative force as a physician's.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has determined that the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The veteran's stake in 
the outcome of this claim affects the credibility of his 
opinion.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding does not affect the competency of to testify, it 
may affect the credibility of testimony).  

In this case, the Board observes the veteran's complaints of 
swelling, locking and giving way are consistently 
unsubstantiated by clinical findings.  Moreover, the 
veteran's demonstrated range of motion on clinical testing 
has been reported as out of proportion with clinical findings 
and/or his capacity to perform similar motion when he was 
distracted.  Also, knee pain was reported out of proportion 
to physical findings.  The Board notes that at a June 2001 
examination, the examiner noted that, despite complaints of 
severe pain, the veteran had not sought an orthopedic 
referral in some years.  Medical examiners have, for all 
intents and purposes, commonly noted skepticism as to his 
purported disabilities.  In this case, the record 
demonstrates and the Board concludes that the veteran has 
intentionally exaggerated and misrepresented the facts 
concerning symptomatology.  Accordingly, the Board finds the 
veteran lacks credibility.  Accordingly, the Board concludes 
that ankylosis is not approximated and that the bilateral 
knee disabilities are adequately addressed by the diagnostic 
criteria for limitation of flexion.  

Additionally, the Board observes that the examiner who 
conducted the May 2002 examination commented that the 
veteran's knee pain disability was predominantly not physical 
in nature.  Under those circumstances, the Board is 
reinforced in its opinion that any knee functional loss if 
fully contemplated by the assigned ratings.  Any mental 
component is not cognizable under the diagnostic criteria 
applicable to measurement of knee joint motion.  Given the 
functional nature of the veteran's knee disorder, if the pain 
were genuine and deriving from a mental disorder secondary to 
his service-connected knees, it would be possible for the 
veteran to be awarded additional compensation if he were to 
be found to have a somatoform disorder for which service 
connection is in effect.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  However, it is noted that the veteran has undergone 
several psychiatric evaluations in recent years and no 
diagnosis of this type of psychiatric disorder was made.  
Parenthetically, the veteran has been awarded a separate 70 
percent evaluation for a mood disorder (claimed as 
depression) secondary to his service-connected knees.  

There is no asserted or clinically documented evidence 
demonstrating limitation of extension, such that evaluation 
under the diagnostic criteria for limitation of extension 
would be inappropriate.  Also, there are no recent objective 
findings of any knee instability, laxity, or subluxation; 
accordingly, evaluation under Diagnostic Code 5257 is not 
supported.  The Board also finds that VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 are not applicable since there is no current 
medical evidence of arthritis of the knees.  Evaluation of 
the veteran's condition under other Diagnostic Codes would 
not be more beneficial to the veteran in the absence of such 
symptomatology demonstrating pertinent pathology or a more 
debilitating condition thereunder.  Accordingly, there is no 
basis for further award in this case.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to increased ratings.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's knee disabilities has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  In May 2002, an examiner 
commented that his knee disabilities should not interfere 
with employment.  The Board additionally notes that the 
veteran was awarded TDIU.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) for the knees per se.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 


ORDER

Entitlement to increased evaluation for chondromalacia of the 
right knee is denied. 

Entitlement to increased evaluation for chondromalacia of the 
left knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

